 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDWHITE OAK PARK, AETNA CONSTRUCTION, INC., BEN WEINGART ANDLouis H. BOYAR ANDWILBER F. MERRICKLOCAL No. 300,INTERNATIONAL HOD CARRIERS,BUILDING AND COMMONLABORERSUNION OF AMERICA, A. F. OF L.andWILBERF. MERRICK.Cases Nos. 21-CA-866 and f1-CB-288.February 29,1952Decisionand OrderOn July 13, 1951, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Employers and the Respondent Union had engaged inand were engaging in certain unfair labor practices, and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent Employers and the RespondentUnion filed exceptions to the Intermediate Report and supportingbriefs.The Respondent Employers also requested oral argument.The request is denied as the record, in our opinion, adequately pre-sents the issues and the positions of the parties.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent, and with the modifications,indicated below.1.We agree with the Trial Examiner that in determining the com-merce question in this case the Board should consider in the aggre-gate the operations of Aetna Construction, Inc., White Oak Park,Westchester Park, and Lakewood Park.These corporations, all oper-ating in the construction industry, are controlled by Respondent Indi-viduals Weingart and Boyar,' and some transfer of employees betweenthe corporations has occurred.Upon the basis of the aggregatepurchases in 1950 of these four corporations, set forth in the Inter-mediate Report, we find that the Respondent Employers are engagedin commerce within the meaning of the Act.We further find, inview of the fact that in 1950 these corporations purchased within theState of California goods originating outside the State whichamounted in value to more than $1,000,000, that it will effectuate thepurposes of the Act to assert jurisdiction in this case.2'\e'amend the Intermediate Report to find that Weingdrt and'Bbyar own two-thirdsof the capital stock of Lakewood Park.2SeeGalyan's Super Market, Inc.,92 NLRB 298;Paul W. Speer, Inc., 94NLRB 317;Dorn'sHouseof Miracles,Inc.,91 NLRB 632.98 NLRB No. 60. WHITE OAK PARK3772.We agree with the Trial Examiner that Wilbur F. Merrick wasdiscriminatorily discharged because he would not join the Respond-ent Union.We do not agree entirely with the Trial Examiner's find-ings of responsibility or his recommended remedy for this unfairlabor practice.As the Respondent Individuals Weingart and Boyar were not servedwith a copy of the charge in this proceeding until more than 6 monthsafter the conduct occurred which is charged as an unfair labor prac-tice, we do not adopt the Trial Examiner's findings and recommenda-tions concerning them. In our opinion Section 10 (b) of the Actrequires us to dismiss the complaint as to Weingart and Boyar .3Wefind, however, that the Respondent Employer White Oak Park, thecorporation which employed Merrick at the time of his discharge, andthe Respondent Employer Aetna Construction, Inc., a corporationwhich operates in the same industry and under the same control asWhite Oak Park, are responsible for the unlawful discharge of Mer-rick and have thereby violated Section 8 (a) (3) and 8 (a) (1) ofthe Act.We also find that the Respondent Union by causing theunlawful discharge of Merrick violated Section 8 (b) (2) and 8(b) (1) (A) of the Act.We shall order the Respondent Employers White Oak Park andAetna Construction, Inc., to offer Merrick immediate and full rein-statement to his former position or, if it is not in existence, to onesubstantially equivalent, without prejudice to his seniority or otherrights and privileges.4We shall order the Respondent EmployersWhite Oak Park and Aetna Construction, Inc., and the RespondentUnion jointly and severally to make Merrick whole for any loss of payhe may have suffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which he normallywould have earned from the date of his discharge to the date of theRespondent Employers' offer of reinstatement, less his net earningsduring said period.5The Respondent Union may terminate its lia-bility for further accrual of back pay to Merrick by notifying theRespondent Employers White Oak Park and Aetna Construction,Inc., in writing that it has no objection to Merrick's reinstatement.The Respondent Union shall not thereafter be liable for any back payaccruing after 5 days from the giving of such notice.Back pay shallbe computed in the manner set forth in the Intermediate Report.,We do not here pass upon the question of the possible liability of Weingart and Boyar,in their capacities as successors to white Oak Park and Aetna Construction, Inc , to effec-tuate the Order issued herein against the latter.4The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65NLRB 827.1Crosset Lumber Co,8 NLRB 440. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent Employers White Oak Park and Aetna Con-struction, Inc., their officers, agents, successors, and assigns shall :(a)Cease and desist from :(1)Encouraging membership in Local No. 300, International HodCarriers, Building and Common Laborers Union of America, A. F. ofL., or in any other labor organization - of their employees, by dis-charging any of the employees or discriminating in any other mannerin regard to the employees' hire or tenure of employment, or any termsor conditions of employment.(2) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of the right to engage in orto refrain from engaging in activities guaranteed employees bySection 7 of the Act, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized by Section 8 (a) (3)of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Offer to Wilber F. Merrick immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges.(2)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary for a determination of theamounts of back pay due and the right of reinstatement under thetermsof this Order.(3)Post at their operations, copies of the notice attached heretomarked "Appendix A." 6 Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, shall, after being dulysigned by the Respondent Employers' representatives, be posted im-mediately upon receipt thereof, and maintained by them for a periodof at least sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Employ-ers to insure that said notices are not altered, defaced, or covered byany other material.6 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." THITEOAK PARK379(4)Notify the Regional -Director for the, Twenty-firstRegion, inwriting, within ten (10) days from the date of this Order what stepsthey have taken to comply herewith.II.RespondentUnion, Local No. 300, International Hod. Carriers,Buildingand Common Laborers Union of America, A. F. of L., itsofficers, representatives,and agents, shall:(a)Cease and desist from :(1)Restraining or coercingemployees of the Respondent Employ-ersWhite Oak Park and Aetna Construction, Inc., theirsuccessorsor assigns,in the exerciseof the right to refrain from any or all ofthe concertedactivities guaranteed by Section 7 of the Act, exceptto the extent that such rights may be affected by anagreementrequir-ing membership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.(2) In any manner causing orattemptingto causethe RespondentEmployers White Oak Park and Aetna Construction, Inc., their offi-cers,agents, successors,or assigns to discriminate against their em-ployees in violation of Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(1)Notify, in writing, the Respondent Employers White Oak Parkand Aetna Construction, Inc., that it withdraws its objections to theemployment of Wilber F. Merrick by them and requests them to offerhim immediate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority or other rightsand privileges.(2)Post in conspicuous places in its business office, and wherenotices to its members are customarily posted, copies of the noticeattached hereto and marked "Appendix B".7 Copies of said notice, tobe furnished by the Regional Director for the Twenty-first Region,shall after being duly signed by an official representative of the Re-spondent Union, be posted by it immediately upon receipt thereof andmaintained by it for a period of at least sixty (60) consecutive daysthereafter.Reasonable steps shall be taken by it to insure that saidnotices arenot altered, defaced, or covered by any other material.(3)Mail to theRegionalDirector for the Twenty-first Regionsignedcopies of the notice attached hereto and marked "Appendix B,"for posting, the Respondent Employers White Oak Park and AetnaConstruction, Inc., willing, at the operations of these employers inplaces where notices to their employees are customarily posted. Copiesof said notice, to be furnished by the Regional Director for the' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwenty-first Region, shall, after being signed as provided above, beforthwith returned to the said Regional Director for said posting.(4)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order what stepsthe Respondent Union has taken to comply herewith.III.White Oak Park and Aetna Construction, Inc., their officers,agents, successors, and assigns, and Local No. 300, International HodCarriers, Building and Common Laborers Union of America, A. F.of L., its officers, agents, representatives, successors, and assigns, shalljointly and severally make whole Wilber F. Merrick in the mannerset forth above for any loss of pay he may have suffered by reasonof the Respondents' discrimination against him.IT IS FURTIIER ORDERED that the complaint be, and it hereby is, dis-missed as to the Respondent Individuals Ben Weingart and LouisH. Boyar.MEMBERHousTON took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WEWILL NOT encourage membership in LOCAL No. 300, INTER-NATIONAL HOD CARRIERS, BUILDING AND COMMON LABORERS UNIONOF AMERICA, A. F. or L., or in any other labor organization of ouremployees by discharging any of our employees or discriminatingin any other manner in regard to their hire or tenure of employ-ment, or any terms or conditions of employment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the right to engage in or torefrain from engaging in any or all of the activities guaranteedthem by Section 7 of the Act, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized bySection 8 (a) (3) of the Act.WE WILL offer Wilber F. Merrick immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges, and wewill make him whole for any loss of pay suffered as a result of thediscrimination against him. WHITE OAK PARK381All our employees are free to become or remain,or refrain from becom-ing or remaining,members of the above-named union or any otherlabor organization,except to the extentthat this rightmay be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.WHITE OAK PARK,Employer.By ------------------------------(Representative)(Title)AETNA CONSTRUCTION, INC.,Employer.By ------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF LOCAL No. 300, INTERNATIONAL HOD CAR-RIERS,BUILDING AND COMMON LABORERS UNION OF AMERICA, A. F.OF L., AND TO ALL EMPLOYEES OF WHITE OAK PARK AND AETNACONSTRUCTION, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT restrain or coerce employees of WHITE OAK PARKand AETNA CONSTRUCTION, INC., their successors or assigns, inthe exercise of their right to refrain from any or all the con-certed activities guaranteed to them by Section 7 of the Act,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized by Section 8 (a) (3) of the Act.WE WILL NOT in any manner cause or attempt to cause the above-named employers, their officers, agents, successors, or assigns, todiscriminate against their employees in violation of Section 8 (a)(3) of the Act.WE WILL make Wilbert F. Merrick whole for any loss of paysuffered because of the discrimination against him.LOCAL No. 300, INTERNATIONAL HOD CAR-RIERS BUILDING AND COMMON LABORERSUNION OF AMERICA, A. F. OF L.,Labor Organization.By --------------------------------------------(Representative)(Title)Dated -------------------- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportUpon charges and amended charges duly filed by Wilber F. Merrick, an individ-ual, in Case No. 21-CA-866 against White Oak Park, Aetna Construction, Inc.,Ben Weingart, and Louis H. Boyar,' herein called the Respondent Employers,and in Case No. 21-CB-282 against Local No. 300, International Hod Carriers,Building and Common Laborers Union of America, A. F. of L., herein called theRespondent Union, the General Counsel of the National Labor Relations Board,herein respectively called General Counsel and the Board, by the Regional Di-rector for the Twenty-first Region (Los Angeles, California), on May 14, 1951,consolidated the cases for hearing and issued a complaint, alleging that theEmployers had engaged in and were engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (3) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act, that the Union had engaged inand was engaging in unfair labor practices within themeaning ofSection 8 (b)(1) (A) and (2) of the Act, and that said unfair labor practices affected com-merce within the meaning of Section 2 (6) and (7) of the Act. Copies of thecharges, the order consolidating the cases, the complaint, and notice of hearingwere duly served upon the Respondents and Merrick.With respect to unfair labor practices the complaint alleges, in substance, that :(1) certain of the Respondent Employers in August 1950, discharged employeeMerrick because he was not a member of the Respondent Union ; and (2) thatthe Union caused the Employers to discharge Merrick because he was not amember ofthe Union.Answers were duly filed by the Respondents in which they denied engaging inthe unfair labor practicesalleged.Pursuant to notice,a hearingwas held in Los Angeles, California, on June 18,1951, before the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The General Counsel and the Respondents were represented bycounsel,participated in the hearing, and were afforded full opportunity toexamine and cross-examine witnesses, and to introduce evidence bearing uponthe issues.At the conclusion of the hearing ruling was reservedupon motionsby the Respondents to dismiss the complaint.Disposition of thesemotions ismade in the findings,conclusions,and recommendations appearing below.At the close of the hearinga discussion,in the nature oforal argument, washad, and' opportunity was given for filing briefs.A brief has been receivedfrom counsel for the Respondent Union.Upon the entire record and from his observation of the witnesses, the TrialExaminer makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEESBen WeingartandLouis H. Boyarare individuals engaged in the business ofacquiring tracts of undeveloped land in the vicinity of Los Angeles, California,laying out and constructing streets and rights-of-way, subdividing such tractsinto individual parcels, erecting residence and other buildings on such individualparcels, and selling the land and buildings to purchasers.1 Certain changes have been made in the title of the case, in conformity with motionsgranted during the hearing: to conform the pleadings to the proof and to strike therefromthe name of Harold Larson. WHITE OAK PARK383Theyfinance theseoperations by forminga separatecorporationfor eachdevelopment.In the course and conduct of their business Weingartand Boyarhave organized, managed, and controlled the following Californiacorporations :Aetna Construction, Inc., White Oak Park, Westchester Park, and Lakewood Park.Aetna Construction, Inc.Aetna is engaged in the business of general contract-ing.Weingart and Boyar own all of its outstanding stock and since early in 1949have controlled its operations. Ii1 1950 Aetna purchased- building materials,consisting principally of Douglas fir, from a California supplier, valued at about$4,100, of which about 80 percent originated from points outside the State ofCalifornia.IWhite 'Oak Park.This corporation, formed in June 1949, existed until thelatter part of December 1950. It was controlled by Weingart and Boyar.During its existence it erected 341 residences, valued at about $3,500,000. In1950 this corporation purchased building materials, of the same nature and fromthe same supplier noted above, valued at about $150,500, of which about 80 percentoriginated from points outside the State of California.Westchester Park.This corporation, formed in July. 1949, existed until Sep-tember 1950. It was controlled by Weingart and Boyar. The value of thecompleted development was about $3,500,000.During 1950, the corporationpurchased building materials, of the same nature and from the same suppliernoted above, valued at about $254,300, of which about 80 percent originatedfrom points outside the State of California.Lakewood Park.This corporation, caused to be formed by Weingart andBoyar in January 1950, is wholly owned by these two individuals. It is en-gaged in the construction of about 7,300 residences and other structures.Thevalue of the development, when completedand as estimatedby Boyar, will bemore than $50,000,000.During 1950 the corporation purchased building mate-rials, of the same nature and from thesame suppliernoted above, valued atabout $6,614,700, of which, about 80 percent originated from points outsidethe State of California.At the time of the discharge of Merrick, in August 1950, three of the above-described corporations were operating: Aetna, White Oak Park, and LakewoodPark.Development of Westchester Park, according to counsel for the Respond-ent Employers, was completed shortly before operations at White Oak Parkwere begun.In August 1950, H. D. Hoonwas general superintendentat the White OakPark development.At the time of thehearinghe was connected with Lake-wood Park.In November 1949,Merrick wasemployedas a guardatWestchester Parkby the chief of guards, Todd Moss, now deceased. Upon completion of this devel-opment Merrick was,in effect, transferredby Moss tosimilarduties at WhiteOak Park, wherehe was employed at the time of his discharge,which is themajor issue in these proceedings.Conclusions as to JurisdictionIt is General Counsel's contention, opposed by the Respondents, that indetermining the question of commerce and of exercising its jurisdiction theBoard should consider the operations controlled by Weingart and Boyar, de-scribed above, in tha aggregate.The Trial Examiner finds merit in GeneralCounsel's position.It appears that here the nature of the enterprise or industry-admittedlyowned and controlled by Weingart and Boyar, is the determining factor.Thatfor each development a new corporation is set up and later dissolved seems 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the undersigned to be immaterial to the issues raised under the Act. Own-ership and directing control were and are the same during the period materialin these proceedings; it is established that Hoon, as general superintendentat one operation, moved upon its completion to another, and that Merrick, asa guard, was transferred by, the same chief of guards from one to anotherdevelopment of Weingart and Boyar.Considering in the aggregate the 1950 purchases of the Respondent Employers,originating outside the State of California, the Trial Examiner concludes andfinds that the Respondent Employers are, and have been during the periodmaterial, engaged in commerce within the meaning of the Act.He is furtherof the opinion that the policies of the Act would be effectuated by the Board'sassertion of jurisdiction.II.THE LABORORGANIZATIONS INVOLVED 2Local No. 300, International Hod Carriers, Building and Common LaborersUnion of America, A. F. of L., is a labor organization admitting to membershipemployees of the Respondent Employers.III. THE UNFAIR LABOR PRACTICESThere is little dispute as to the issue of Merrick's discharge.On August 1,1950, Business Agents Micelli and Quevado of the Union came to the White OakPark development and informed General SuperintendentHoon and Chief ofGuards Moss that all watchmen must belong to Local 300.Hoop's testimonyis unchallenged that "They intended to have these men join 300 or they wouldhave a picket line on the job the next morning."Hoon thereupon instructedMoss to have his men "sign up with Local 300."In the presence of the union officials Moss telephoned to Merrick, then em--ployed as a night watchman at White Oak Park, and told him he would haveto join the Union if he wanted to continue to work.Merrick replied that hewould not join.Moss then told him that he would have to replace him withanother man that night. Since then Merrick has not been offered reinstatementby any of the Respondent Employers.No evidence was offered to show that any agreement, legal or otherwise, oralor written, existed between the parties requiring membership in the Union.The Trial Examiner concludes and finds that the Respondent Employers dis-criminatorily discharged Merrick on August 1, 1950, because he would not jointhe Respondent Union, thereby encouraging membership in the Union, in viola-tion of Section 8 (a) (3) of the Act, and interfering with, restraining, andcoercing employees in the exercise of rights guaranteed by the Act.The Trial Examiner further concludes and finds that the Respondent Union,through its business agents, caused the Respondent Employers discriminatorilyto, discharge Merrick in violation of Section 8 (a) (3), thereby itself violatingSection 8 (b) (2) of the Act.By such conduct the Respondent Union restrainedand coerced employees in the exercise of rights guaranteed by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurringin connection with the operations of the Employers, described in Section I, above,2 The complaint alleges that in addition to the labor organization described in this sectiontwo others are labor organizations within the meaning of the Act: Local No. 1, AmericanFederation of Guards, and Local No. 193, Building Service Employees International Union,A. F. of L Not only is the proof insufficient for the Trial Examiner to base an accuratefinding as to these two organizations, but only Local No 1, of which Merrick said he was amember, appears even incidentally involved in these proceedings. WHITE OAK PARK385have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents engaged in unfair labor practices theTrial Examiner will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Since it appears that White Oak Park, as a corporation, has been dissolvedsince the commission of unfair labor practices, no recommendation as to it willbe made. Lakewood Park, although now being operated by Weingart andBoyar, is not named in the complaint. Aetna Construction, Inc., althougha corporate creature still functioning under the control of Weingart and Boyar,appears to have been involved only as part of the entire enterprise set up anddirected by these two individualsWeingart and Boyar are, and have been,the prime and controlling individuals in the development enterprise with whichthis proceeding is concerned.Accordingly it will be recommended that the Re-spondent Employers Weingart and Boyar offer Merrick immediate and fullreinstatement to his former position or one substantially equivalent, withoutprejudice to his seniority or other rights and privileges' It will likewise berecommended that the Respondents Boyar and Weingart and the RespondentUnion jointly and severally make Merrick whole for any loss of pay he may havesuffered by reason of the discrimination against him by payment to him of asum of money equal to that which he normally would have earned from the dateof his discharge on August 1, 1950, to the date of the Respondent Employers'offer of reinstatement, less his net earnings during said period.'The Respond-ent Union may terminate its liability for further accrual of back pay to Merrickby notifying the Respondents Weingart and Boyar in writing that it has no objec-tion to Merrick's reinstatement.The Respondent Union shall not thereafterbe liable for any back pay accruing after 5 days from the giving of such notice.Absent such notification, the Respondent Union shall remain jointly liable withthe Respondent Employers for all back pay to Merrick thatmay accrue untilMerrick is offered reinstatement.For the reasons stated in F.W. Woolworth Company,`the loss of pay on thepart of Merrick shall be computed on the basis of each separate calendar quarteror portion thereof during the period from the discrminatory discharge to thedate of a proper offer of reinstatement.The quarterly periods shall begin withthe first day of January, April, July, and October.Loss of pay shall be deter-mined by deducting from a sum equal to that which Merrick normally wouldhave earned for each such quarter or portions thereof, his net earnings, if any, inother employment during that period. Earnings in one particular quartershall have no effect upon the back-pay liability for any other quarterTheRespondent Employers, upon request, shall make available to the Board and itsagents all pertinent records.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following :r3TheChase National Bank of the City of New York, San Juan, Puerto Rico,Bi aneh,65 NLRB 827.'Crossett Lumber Co,8 NLRB 440, 497-98.5 90 NLRB 289. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OP LAW1.TheRespondents Ben Weingart,Louis H. Boyar, andAetnaConstruction,Inc., are engaged in activities affecting commerce within the meaning of Section2 (6) and(7) of the Act.2.The Respondent Union,LocalNo. 300, International Hod Carriers,Buildingand Common Laborers Union ofAmerica, A.F. of L., is a labor organizationwithin the meaning of Section2 (5) of the Act.3.By discriminating with respect to the hire and tenure of employment ofWilbur F. Merrick,thereby encouraging membership in the Respondent Union,Respondent Employers had engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.4.By interfering with, restraining,and coercingtheir employeesin the exerciseof rights guaranteed by Section7 of the Act,the Respondent Employers haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.5.By causing the Respondent Employers to discriminate against an employeein violation of Section 8 (a) (3) of theAct, theRespondent Union has engagediin and is engaging in unfair labor practices,within the meaning of Section 8 (b)(2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteedby Section 7 of the Act,the Respondent Union has engaged in and is engagingin unfair labor practices within the meaning of Section 8(b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]METALLICBUILDING,COMPANY (APARTNERSHIP)andHUGO S.BAKER,ET AL.Case No. 39-CA-59.February 29,1952Decision and OrderOn March 20, 1950, Trial Examiner Hamilton Gardner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices.Thereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.'On June 13, 1950, the Board reopened the record and remanded thecase to the Trial Examiner for the limited purpose of a further hear-ing to adduce additional evidence with regard to the commerce factsinvolved.On December 26, 1951, a stipulation by the parties, con-'The Respondent's request for oral argument is hereby denied because the record andthe exceptions and briefs,in our opinion,adequately present the issues and the positionsof the parties.98 NLRB No. 64.